On April 8, 2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana Women’s Prison, to run consecutively to the sentences in Cause No. DC-02-120, for the offense of Criminal Production or Manufacture of Dangerous Drugs (2nd Offense), a felony; Count II: Twenty (20) years in the Montana Women’s Prison, to run consecutive to Count I, for the offense of Operation of Unlawful Clandestine Laboratory, a felony; Count III: Ten (10) years in the Montana Women’s Prison, for the offense of Criminal Distribution of Dangerous Drugs, a felony; Count IV: Ten (10) years in the Montana Women’s Prison, for the offense of Criminal Possession of Precursors to Dangerous Drugs, a felony; and Count V: Five (5) years in the Montana Women’s Prison, for the offense of Criminal Possession of Dangerous Drugs, a felony. Counts II — IV shall run concurrent with the sentence in Count I.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Keithi Worthington. The state was represented by George Corn, who participated telephonically.
*92DATED this 10th day of November, 2004.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended, Count II: Fifteen (15) years in the Montana Women’s Prison, with Twelve (12) years suspended to run consecutively to Count I; Count III: Ten (10) years in the Montana Women’s Prison, with all time suspended to run concurrently to Count I and Count II. The conditions of the sentence will be as listed in the PreSentence Investigation Report of March 29, 2004.
Hon. G. Todd Baugh, District Court Judge.